Citation Nr: 1030891	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-34 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an angioplasty with stent 
placement of the distal left extracranial internal carotid artery 
(claimed as shunt placement).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to June 
1977.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  
			
In May 2009 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.

The Board notes that two issues have been developed for the 
present appeal: (1) entitlement to service connection for an 
angioplasty with stent placement of the distal left extracranial 
internal carotid artery (claimed as shunt placement), and (2) 
entitlement to service connection for residuals of head/neck 
trauma.  The Veteran contends that each of these conditions is 
the result of in-service injuries she sustained to her head and 
neck.  Prior to the Board's last remand, these issues had been 
characterized separately but in May 2009 the Board 
recharacterized the issues by combining them.  Regardless, in an 
April 2010 rating decision the RO partially granted the appeal by 
allowing service connection for residuals of head/neck trauma.  
As such, the only issue remaining is entitlement to service 
connection for an angioplasty with stent placement of the distal 
left extracranial internal carotid artery (claimed as shunt 
placement).


FINDING OF FACT

The Veteran's angioplasty with stent placement of the distal left 
extracranial internal carotid artery is not shown to be causally 
or etiologically related to service.
CONCLUSION OF LAW

The criteria for service connection for an angioplasty with stent 
placement of the distal left extracranial internal carotid artery 
have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

In this case, the Veteran claims that her angioplasty with stent 
placement of the distal left extracranial internal carotid artery 
is related to in-service trauma to her head and neck.  She meets 
the first requirement for service connection because on VA 
examination in November 2009, she was diagnosed with carotid 
artery stenosis with percutaneous transluminal coronary 
angioplasty and stent placement.  Moreover, while service 
treatment records are negative for direct evidence of an 
angioplasty with stent placement of the distal left extracranial 
internal carotid artery, the Board does not dispute that the 
Veteran sustained an in-service injury to her head and neck.  
Service treatment records from January 1974 for example, document 
that the Veteran slipped in the shower and hit her head.  She was 
also involved in a motor vehicle accident in May 1975 in which 
she was treated for whiplash injuries and a cervical sprain.  

However, the nexus opinion of record for this claim is not in the 
Veteran's favor.  The November 2009 VA examiner opined,

The Veteran was diagnosed with carotid 
stenosis in 1998 which was approximately 21 
years after her active service. The service 
medical records are negative for any 
documentation of carotid stenosis. The 
Veteran had history of head and neck injury 
in the service. The discharge examination 
was unremarkable. The Veteran presented 
with symptoms approximately 21 years after 
her discharge from the service and 
therefore it is less likely than not that 
the symptoms are related to the head and 
neck injury in the service.

There is no positive nexus evidence of record.  As such, the 
Board must find the evidence is not in equipoise as to whether 
the Veteran's condition is linked to service and direct service 
connection must be denied.  The Board has considered the 
Veteran's arguments in support of her assertion that her 
condition is related to the in-service head and neck injuries she 
sustained.  However, the Veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion in 
this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For all of the reasons described above, the Veteran's claim is 
denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in October 2002, 
January 2008, and June 2009 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate her 
claim, as well as an explanation of what evidence was to be 
provided by her and what evidence the VA would attempt to obtain 
on her behalf.  The letters of January 2008 and June 2009 further 
provided the appellant with information concerning the evaluation 
and effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of her claim.  However, after she was 
provided the letters she was given a full opportunity to submit 
evidence, and her claim was subsequently readjudicated.  She has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has been 
obtained.  Her service treatment records and post service 
treatment records have been obtained.  She has had a personal 
hearing before the Board.  She has been afforded a VA 
examination.  The Board does not have notice of any additional 
relevant evidence which is available but has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

Service connection for an angioplasty with stent placement of the 
distal left extracranial internal carotid artery (claimed as 
shunt placement) is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


